Citation Nr: 1512273	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  07-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1972, from September 1980 to March 1986, and from February 1991 to April 1991.  He also had service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2010, April 2013, and August 2013 for further development.  

The Veteran presented testimony at a Board hearing in February 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2013 remand, the Board noted that although the Veteran underwent VA examinations in December 2007 and July 2010, the opinions of the VA examiners were flawed.  The examiners rendered opinions that weighed against the claim because there was no documentation of a low back injury in service.  The examiners had not considered credible testimony regarding a back injury incurred during a fight with a fellow service member.  Also not considered were service treatment records that corroborated his reports of treatment for back pain in March 1969 and July 1972.

The Board remanded the claim for a new VA examination.  The examiner was specifically requested to address the March 1969 and July 1972 service treatment records (noting treatment and complaints of back pain) and the Veteran's February 2010 Board hearing testimony.  

The Veteran underwent a VA examination in October 2013.  The examiner referenced a December 2002 x-ray which noted osteoporosis and extensive degenerative changes involving the lumbar spine.  The vertebral body height was essentially preserved, except for slight depression of T12 and L1, "which may be secondary to old trauma." (VBMS, 10/18/13, p. 9).  The examiner opined that the Veteran's back disability was less likely than not related to service.  He explained that the Veteran's spinal stenosis was degenerative in nature, not traumatic.  He further noted that degenerative changes in the most common cause of back pain in elderly men.  The examiner did a thorough job refuting any claims of continuity of symptomatology, by noting that the Veteran underwent four general medical examinations between 1976 and 1989, and there were no complaints of back pain.  

However, as the Veteran noted in his November 2014 Brief, he was diagnosed with degenerative disc disease in 2002 (when he was 54 years old).  There is some question as to whether 54 years old constitutes "elderly."  Additionally, the Board notes that although the examiner noted the December 2002 x-ray findings that may have been due to old trauma, the examiner did not explain his basis for seemingly disagreeing with that finding.  

The Board notes that it has already determined that the Veteran has given credible testimony regarding having sustained a back injury during service.  The Board also notes that continuity of symptomatology is not essential in order for service connection to be warranted.  The Board believes an addendum is warranted so that the October 2013 VA examiner can reconcile his opinion (that the Veteran's disability is not related to service) with the December 2002 x-ray findings that were deemed to have possibly been secondary to old trauma.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum opinion in which he reconciles his finding that the Veteran's disability is degenerative and not due to trauma, with the December 2002 x-ray finding that the Veteran's slight depression of T12 and L1 may be secondary to an old trauma.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



